Exhibit 10.2

THIRD AMENDED AND RESTATED ADVISORY AGREEMENT

This Third Amended and Restated Advisory Agreement (this “Agreement”) is entered
into on this the 11th day of April, 2019, and which shall be effective as the
Merger (as defined below), by and among CARTER VALIDUS MISSION CRITICAL REIT II,
INC., a Maryland corporation (the “Company”), CARTER VALIDUS OPERATING
PARTNERSHIP II, LP, a Delaware limited partnership (the “Partnership”),
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“OP
I”) and CARTER VALIDUS ADVISORS II, LLC, a Delaware limited liability company
(the “Advisor”).

W I T N E S S E T H

WHEREAS, the Company intends to qualify as a real estate investment trust and to
invest its funds in investments permitted by the terms of the Company’s Articles
of Incorporation and Sections 856 through 860 of the Internal Revenue Code;

WHEREAS, the Company will be the owner of the general partner of OP I and is the
general partner of the Partnership and intends to conduct all of its business
and make all of its investments in Properties and other Assets through the
Partnership and OP I;

WHEREAS, the Company, OP I and the Partnership desire to avail themselves of the
experience, sources of information, advice, assistance and certain facilities
available to the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board of Directors (the “Board”) of the Company, all as
provided herein; and

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

The following defined terms used in this Agreement shall have the meanings
specified below:

Acquisition Expenses. Any and all expenses incurred by the Company, OP I, the
Partnership, the Advisor, or any Affiliate of either in connection with the
selection, evaluation, acquisition or development of any Asset, whether or not
acquired, including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, and title insurance
premiums.

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses but including the Acquisition and Advisory Fees, paid by any Person to
any other Person (including any fees or commissions paid by or to any Affiliate
of the Company or the Advisor) in connection with making or investing in
Mortgages or the purchase, development or construction of an Asset, including,
without limitation, Disposition Fees, selection fees, Development Fees,
Construction Fees, non-recurring management fees, loan fees, points or any other
fees of a similar nature. Excluded shall be Development Fees and Construction
Fees paid to any Person not affiliated with the Sponsor in connection with the
actual development and construction of any Property.

Acquisition and Advisory Fees. The fees payable to the Advisor pursuant to
Section 3.01(b) of this Agreement.

Advisor. Carter Validus Advisors II, LLC, a Delaware limited liability company,
any successor advisor to the Company, OP I and the Partnership, or any Person to
which Carter Validus Advisors II, LLC, or any successor advisor subcontracts all
or substantially all of its functions.

Affiliate or Affiliated. As to any Person, (i) any Person directly or indirectly
owning, controlling, or holding, with the power to vote, 10% or more of the
outstanding voting securities of such Person; (ii) any Person 10% or more of
whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; (iii) any Person,
directly or indirectly, controlling, controlled by, or under common control with
such Person; (iv) any executive officer, director, trustee or general partner of
such Person; and (v) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.

Appraised Value. Value according to an appraisal made by an Independent
Appraiser, which may take into consideration any factor deemed appropriate by
such Independent Appraiser, including, but not limited to, current market and
property conditions, any unique attributes of the investment operations, current
and anticipated income and expense trends, the terms and conditions of any lease
of a relevant property, the quality of any lessee’s, borrower’s or other
counter–party’s credit and the conditions of the credit markets. The Appraised
Value of a Property may be greater than the construction cost or the replacement
cost of the Property.

Articles of Incorporation. The Articles of Incorporation of the Company filed
with the Maryland State Department of Assessments and Taxation in accordance
with the Maryland General Corporation Law, as amended from time to time.

Assets. Properties, Mortgages and other direct or indirect investments in equity
interests in, or loans secured by, Real Property (other than investments in bank
accounts, money market funds or other current assets, whether with the proceeds
from an Offering or the sale of an Asset or otherwise) owned by the Company, OP
I or the Partnership, directly or indirectly through one or more of its
Affiliates.

Asset Management Fee. The fee payable to the Advisor for day-to-day professional
management services in connection with the Company and its investments in Assets
pursuant to this Agreement.



--------------------------------------------------------------------------------

Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets, before deducting depreciation, bad debts or other
similar non-cash reserves, computed by taking the average of such values at the
end of each month during such period; provided, however, that during such
periods in which the Board is determining on a regular basis the current value
of the Company’s net assets for purposes of enabling fiduciaries of employee
benefit plan stockholders to comply with applicable Department of Labor
reporting requirements, and solely for such purpose, “Average Invested Assets”
will equal the greater of (i) the amount determined pursuant to the foregoing or
(ii) the most recent Assets’ aggregate valuation established by the Board
without reduction for depreciation, bad debts or other non-cash reserves.

Board. The Board of Directors of the Company.

Bylaws. The bylaws of the Company, as the same are in effect as amended from
time to time.

Change of Control. Any event (including, without limitation, issue, transfer or
other disposition of Shares of capital stock of the Company or equity interests
in OP I or the Partnership, merger, share exchange or consolidation) after which
any “person” (as that term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) is or becomes the “beneficial owner” (as
defined in Rule 13d-j of the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company, OP I or the Partnership
representing greater than 50% or more of the combined voting power of the
Company’s, OP I’s or the Partnership’s then outstanding securities,
respectively; provided, that, a Change of Control shall not be deemed to occur
as a result of any widely distributed public offering of the Shares.

Class B Units. Subordinated profit interests in the Partnership designated as
Class B units in accordance with the terms of the Limited Partnership Agreement
of the Partnership, as may be amended from time to time.

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

Company. Carter Validus Mission Critical REIT II, Inc., a corporation organized
under the laws of the State of Maryland.

Competitive Disposition Fee. A real estate or brokerage commission paid or, if
no such commission is paid, the amount that customarily would be paid, for the
purchase or sale of a Property which is reasonable, customary, and competitive
in light of the size, type and location of the Property.

Construction Fee. A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a Property.

Contract Purchase Price. The amount actually paid or allocated in respect of the
purchase, development, construction or improvement of an Asset, or the amount of
funds advanced with respect to a Mortgage, exclusive of Acquisition Fees and
Acquisition Expenses.

Contract Sales Price. The total consideration provided for in the sales contract
for the sale of a Property.

CV I. Carter Validus Mission Critical REIT, Inc., a Maryland corporation, which
will merge with and into Lightning Merger Sub, LLC and cease to exist upon
consummation of the Merger.

Dealer Manager. SC Distributors, LLC, an Affiliate of the Advisor, or such
Person selected by the Board to act as the dealer manager for an Offering.

Development Fee. A fee for the packaging of a Property or Mortgage, including
the negotiation and approval of plans, and any assistance in obtaining zoning
and necessary variances and financing for a specific Property, either initially
or at a later date.

Director. A member of the Board.

Distributions. Any dividends or other distributions of money or other property
paid by the Company to owners of Shares, including distributions that may
constitute a return of capital for federal income tax purposes.

Disposition Fee. The fee payable to the Advisor for services provided in
connection with the Sale of one or more Properties pursuant to Section 3.01(c).

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through an Offering, without deduction for Selling Commissions,
volume discounts, dealer manager fees, or Organization and Offering Expenses.
For the purpose of computing Gross Proceeds, the purchase price of any Share for
which reduced Selling Commissions or dealer manager fees are paid to the Dealer
Manager or a Soliciting Dealer (where net proceeds to the Company are not
reduced) shall be deemed to be the full amount of the Offering price per Share
pursuant to the Prospectus for such Offering without reduction.

Independent Appraiser. A Person with no material current or prior business or
personal relationship with the Advisor or the Directors and who is a qualified
appraiser of Real Property of the type held by the Company, OP I or the
Partnership or of other Assets as determined by the Board. Membership in a
nationally recognized appraisal society such as the American Institute of Real
Estate Appraisers or the Society of Real Estate Appraisers shall be conclusive
evidence of such qualification as to Real Property.

Independent Director. A Director who is not, and within the last two years has
not been, directly or indirectly associated with the Sponsor or the Advisor by
virtue of (i) ownership of an interest in the Sponsor, the Advisor or any of
their Affiliates, other than the Company, (ii) employment by the Sponsor, the
Advisor or any of their Affiliates, (iii) service as an officer or director of
the Sponsor, the Advisor or any of their Affiliates, other than as a Director of
the Company or as a director of any other real estate investment trust organized
by the Sponsor or advised by the Advisor, (iv) performance of services, other
than as a Director, for the Company, (v) service as a director or trustee of
more than three real estate investment

 

2



--------------------------------------------------------------------------------

trusts organized by the Sponsor or advised by the Advisor or (vi) maintenance of
a material business or professional relationship with the Sponsor, the Advisor
or any of their Affiliates. A business or professional relationship is
considered “material” per se if the aggregate gross revenue derived by the
Director from the Sponsor, the Advisor and their Affiliates exceeds 5.0% of
either the Director’s annual gross revenue during either of the last two years
or the Director’s net worth on a fair market value basis. An indirect
association with the Sponsor or the Advisor shall include circumstances in which
a Director’s spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law, or brother- or sister-in-law is or has been associated with the
Sponsor, the Advisor, any of their Affiliates or the Company.

Invested Capital. The amount calculated by multiplying the total number of
Shares purchased by Stockholders by the issue price at the time of such
purchase, reduced by the portion of any Distribution that is attributable to Net
Sales Proceeds and by any amounts paid by the Company to repurchase Shares
pursuant to the Company’s plan for repurchase of Shares. For purposes of this
definition, any Shares issued to stockholders of CV I in connection with the
Merger shall be deemed to have been issued at the times and at the issue prices
that the original CV I stockholders acquired their related CV I shares of common
stock from CV I. Similarly, for purposes of this definition (a) “Distributions”
shall be deemed to include any dividends or other distributions of money or
other property paid by CV I to owners of CV I shares of common stock, including
distributions that may constitute a return of capital for federal income tax
purposes, prior to the Merger, (b) “Net Sales Proceeds” shall include Net Sales
Proceeds arising in CV I prior to the Merger, and (c) “any amounts paid by the
Company to repurchase Shares pursuant to the Company’s plan for repurchase of
Shares” shall include any amounts paid by CV I to repurchase its shares of
common stock pursuant to its plan for repurchase of such shares, prior to the
Merger. For clarification purposes, all calculations determined under “Invested
Capital,” including all terms referenced herein, shall be determined inclusive
of CV I, its stockholders and its advisor, and all relevant actions prior to the
Merger, and in all definitions used to calculate “Invested Capital” all
references to the Company shall be deemed also to be references to CV I, all
references to the Partnership shall be deemed also to be references to OP I, all
references to the Advisor shall be deemed also to be references to
Carter/Validus Advisors, LLC, all references to Disposition Fees shall be deemed
also to be disposition fees paid by CV I to Carter/Validus Advisors, LLC. For
example, and without limitation, all distributions paid by CV I shall be
included in the calculation of “Distributions” and any disposition fees paid by
CV I shall be included in the definition of “Net Sales Proceeds.”

Joint Ventures. The joint venture or partnership arrangements in which the
Company, OP I or the Partnership is a co-venturer or general partner which are
established to acquire or hold Assets.

Listing or Listed. The approval of the Company’s application to list the Shares
by a national securities exchange and the commencement of trading in the Shares
on the respective national securities exchange. Upon such Listing, the Shares
shall be deemed Listed.

Market Value. Upon Listing, the market value of the outstanding Shares, measured
by taking the average closing price for a single Share over a period of 30
consecutive trading days, with such period beginning 180 days after Listing,
multiplying that number by the number of Shares outstanding on the date of
measurement.

Merger. The merger of CV I with and into a subsidiary of the Company pursuant to
that certain Agreement and Plan of Merger, dated April 11, 2019, among Carter
Validus Mission Critical REIT, Inc., Carter/Validus Operating Partnership, LP,
Carter Validus Mission Critical REIT II, Inc., Carter Validus Operating
Partnership II, LP, and Lightning Merger Sub, LLC.

Mortgages. In connection with mortgage financing provided, invested in or
purchased by the Company, all of the notes, deeds of trust, security interests
or other evidences of indebtedness or obligations, which are secured or
collateralized by Real Property owned by the borrowers under such notes, deeds
of trust, security interests or other evidences of indebtedness or obligations.

NASAA Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts published by the North American Securities Administrators Association,
Inc. on May 7, 2007, and in effect on the date hereof.

NAV. Net asset value, as calculated in accordance with the procedures described
in the Prospectus, or other public filings made by the Company.

Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Assets. If the Advisor is paid a
Subordinated Incentive Listing Fee, “Net Income” for purposes of calculating
Total Operating Expenses, shall exclude the gain from the Sale of any Assets.

Net Sales Proceeds. In the case of a transaction described in clause (A) of the
definition of Sale, the proceeds of any such transaction less the amount of
selling expenses incurred by or on behalf of the Company, OP I or the
Partnership, including all Disposition Fees, closing costs and legal fees and
expenses. In the case of a transaction described in clause (B) of such
definition, Net Sales Proceeds means the proceeds of any such transaction less
the amount of selling expenses incurred by or on behalf of the Company, OP I or
the Partnership, including any legal fees and expenses and other selling
expenses incurred in connection with such transaction. In the case of a
transaction described in clause (C) of such definition, Net Sales Proceeds means
the proceeds of any such transaction actually distributed to the Company, OP I
or the Partnership from the Joint Venture less the amount of any selling
expenses, including legal fees and expenses incurred by or on behalf of the
Company, OP I or the Partnership (other than those paid by the Joint Venture).
In the case of a transaction or series of transactions described in clause
(D) of the definition of Sale, Net Sales Proceeds means the proceeds of any such
transaction (including the aggregate of all payments under a Mortgage or in
satisfaction thereof other than regularly scheduled interest payments) less the
amount of selling expenses incurred by or on behalf of the Company, OP I or the
Partnership, including all commissions, closing costs and legal fees and
expenses. In the case of a transaction described in clause (E) of such
definition, Net Sales Proceeds means the proceeds of any such transaction less
the amount of selling expenses incurred by or on behalf of the Company, OP I or
the Partnership, including any legal fees and expenses and other selling
expenses incurred in connection with such transaction. In the case of a
transaction described in the last sentence of the definition of Sale, Net Sales
Proceeds means the proceeds of such transaction or series of transactions less
all amounts generated thereby which are reinvested in one or more Assets within
180 days thereafter and less the amount of any Disposition Fees, closing costs,
and legal fees and expenses and other selling expenses incurred by or allocated
to the Company in connection with such transaction or series of transactions.
Net Sales Proceeds shall also include any consideration (including non-cash
consideration such as stock, notes, or other property or securities) that the
Company determines, in its discretion, to be economically equivalent to proceeds
of a Sale, valued in the reasonable determination of the Company. Net Sales
Proceeds shall not include any reserves established by the Company in its sole
discretion.

 

3



--------------------------------------------------------------------------------

Offering. Any public offering and sale of Shares pursuant to an effective
registration statement filed under the Securities Act, other than a public
offering of Shares under a distribution reinvestment plan and Shares offered
under any employee benefit plan.

Operating Expenses. All costs and expenses paid or incurred by the Company, as
determined under generally accepted accounting principles, which are in any way
related to the operation of the Company

or to Company business, including the Asset Management Fee, but excluding
(i) the expenses of raising capital such as Organization and Offering Expenses,
legal, audit, accounting, underwriting, brokerage, listing, registration, and
other fees, printing and other such expenses and tax incurred in connection with
the issuance, distribution, transfer, registration and Listing of the Shares,
(ii) interest payments, (iii) taxes, (iv) non-cash expenditures such as
depreciation, amortization and bad debt reserves, (v) the Subordinated Share of
Net Sales Proceeds, (vi) the Performance Fee, (vii) the Subordinated Incentive
Listing Fee, (viii) Acquisition Fees and Acquisition Expenses, (ix) Disposition
Fees on the Sale of Property, and (vii) other fees and expenses connected with
the acquisition, disposition, management and ownership of real estate interests,
mortgage loans or other property (including the costs of foreclosure, insurance
premiums, legal services, maintenance, repair and improvement of property).

OP I. Shall have the meaning set forth above.

Organization and Offering Expenses. All expenses incurred by, and to be paid
from, the assets of the Company in connection with and in preparing the Company
for registration of and subsequently offering and distributing its Shares to the
public, which may include, but are not limited to, total underwriting and
brokerage discounts and commissions (including fees of the underwriters’
attorneys); expenses for printing, engraving and mailing; salaries of employees
while engaged in sales activities; charges of transfer agents, registrars,
trustees, escrow holders, depositaries and experts; and expenses of
qualification of the sale of the securities under federal and state laws,
including taxes and fees; and accountants’ and attorneys’ fees.

Partnership. Shall have the meaning set forth above.

Performance Fee. The fee payable to the Advisor upon termination of this
Agreement under certain circumstances if certain performance standards have been
met pursuant to Section 4.03(b) or (c) of this Agreement.

Person. An individual, corporation, business trust, estate, trust, partnership,
limited liability company or other legal entity.

Property or Properties. As the context requires, any, or all, respectively, of
the Real Property acquired by the Company, OP I or the Partnership, either
directly or indirectly (whether through joint venture arrangements or other
partnership or investment interests).

Prospectus. Prospectus has the meaning set forth in Section 2(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 253 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities of the
Company to the public.

Real Property. Land, rights in land (including leasehold interests), and any
buildings, structures, improvements, furnishings, fixtures and equipment located
on or used in connection with land and rights or interests in land.

REIT. A corporation, trust, association or other legal entity (other than a real
estate syndication) that is engaged primarily in investing in equity interests
in real estate (including fee ownership and leasehold interests) or in loans
secured by real estate or both in accordance with Sections 856 through 860 of
the Code.

Sale or Sales. Any transaction or series of transactions whereby: (A) the
Company, OP I or the Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Company, OP I or the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Company, OP I or
the Partnership in any Joint Venture in which it is a co-venturer or partner;
(C) any Joint Venture directly or indirectly (except as described in other
subsections of this definition) in which the Company, OP I or the Partnership as
a co-venturer or partner sells, grants, transfers, conveys, or relinquishes its
ownership of any Property or portion thereof, including any event with respect
to any Property which gives rise to insurance claims or condemnation awards;
(D) the Company, OP I or the Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, conveys or
relinquishes its interest in any Mortgage or portion thereof (including with
respect to any Mortgage, all repayments thereunder or in satisfaction thereof
other than regularly scheduled interest payments) and any event with respect to
a Mortgage which gives rise to a significant amount of insurance proceeds or
similar awards; or (E) the Company, OP I or the Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, transfers, conveys, or relinquishes its ownership of any other Asset not
previously described in this definition or any portion thereof. Notwithstanding
the foregoing, “Sale” or “Sales” shall not include any transaction or series of
transactions specified in clause (A) through (E) above in which the proceeds of
such transaction or series of transactions are reinvested in one or more Assets
within 180 days thereafter.

Securities Act. The Securities Act of 1933, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Securities Act
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

Selling Commissions. Any and all commissions payable to underwriters, dealer
managers or other broker-dealers in connection with the sale of the Shares,
including, without limitation, commissions payable to SC Distributors, LLC.

Shares. Any shares of the Company’s common stock, par value $.01 per share.

Soliciting Dealer. A broker-dealer that is a member of the Financial Industry
Regulatory Authority, Inc., or that is exempt from broker-dealer registration,
and who, in either case, has executed participating broker or other agreements
with the Dealer Manager to sell Shares.

 

4



--------------------------------------------------------------------------------

Sponsor. Carter Validus REIT Investment Management Company II, LLC, a Florida
limited liability company, which is directly or indirectly controlled by John
Carter, Michael Seton, Todd Sakow, Mark Levey, Robert Peterson, Robert Winslow,
Mario Garcia, Jr. and Lisa Drummond.

Stockholders. The record holders of the Shares as maintained in the books and
records of the Company or its transfer agent.

Stockholders’ 8.0% Return. As of any date, an aggregate amount equal to an 8.0%
cumulative, non-compounded, annual return on Invested Capital.

Subordinated Incentive Listing Fee. The fee payable to the Advisor under certain
circumstances if the Shares are Listed pursuant to Section 3.01(e).

Subordinated Share of Net Sales Proceeds. The fee payable to the Advisor under
certain circumstances following receipt of Net Sales Proceeds pursuant to
Section 3.01(d).

Termination Date. The date of termination of this Agreement.

2%/25% Guidelines. The requirement pursuant to the NASAA Guidelines that, in any
four consecutive fiscal quarters, total Operating Expenses not exceed the
greater of 2% of Average Invested Assets during such period or 25% of Net Income
over the same period.

ARTICLE II

THE ADVISOR

2.01 Appointment. The Company, OP I and the Partnership hereby appoint the
Advisor to serve as its advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.

2.02 Duties of the Advisor. Subject to Section 2.07, the Advisor undertakes to
use its commercially reasonable best efforts to present to the Company, OP I and
the Partnership investment opportunities consistent with the investment
objectives and policies of the Company as determined and adopted from time to
time by the Board. In performance of this undertaking, subject to the
supervision of the Board and consistent with the provisions of the Company’s
most recent Prospectus for Shares, other public filings made by the Company,
Articles of Incorporation and Bylaws, the Advisor shall, either directly or by
engaging a duly qualified and licensed Affiliate of the Advisor or other duly
qualified and licensed Person:

(a) find, evaluate, present and recommend to the Company investment
opportunities consistent with the Company’s investment policies and objectives;

(b) serve as the Company’s, OP I’s and Partnership’s investment and financial
advisor and provide research and economic and statistical data in connection
with the Assets and the Company’s investment policies;

(c) provide the daily management of the Company, OP I and Partnership and
perform and supervise the various administrative functions reasonably necessary
for the management and operations of the Company, OP I and the Partnership;

(d) maintain and preserve the books and records of the Company, OP I and the
Partnership, including stock books and records reflecting a record of the
Stockholders and their ownership of the Shares;

(e) investigate, select, and, on behalf of the Company, OP I and the
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, mortgagors, property
management companies, transfer agents and any and all agents for any of the
foregoing, including Affiliates of the Advisor, and Persons acting in any other
capacity deemed by the Advisor necessary or desirable for the performance of any
of the foregoing services, including but not limited to entering into contracts
in the name and on behalf of the Company, OP I and the Partnership with any of
the foregoing;

(f) consult with the officers and the Board and assist the Board in the
formulation and implementation of the Company’s financial policies, and, as
necessary, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company, OP I and the Partnership;

(g) review and analyze the operating and capital budgets prepared and submitted
by a third party for each property;

(h) subject to the provisions of Sections 2.02(i) and 2.03 hereof, (i) locate,
analyze and select potential investments in Assets, (ii) structure and negotiate
the terms and conditions of transactions pursuant to which investments in Assets
will be made; (iii) make investments in Assets on behalf of the Company, OP I or
the Partnership in compliance with the investment objectives and policies of the
Company; (iv) arrange for financing and refinancing and make other changes in
the asset or capital structure of, and dispose of, reinvest the proceeds from
the sale of, or otherwise deal with the investments in, Assets; and (v) enter
into leases of Property and service contracts for Assets and, to the extent
necessary, perform all other operational functions for the maintenance and
administration of such Assets, including the servicing of Mortgages;

(i) provide the Board with periodic reports regarding prospective investments in
Assets;

(j) if a transaction requires approval by the Board, deliver to the Board all
documents required by them to properly evaluate the proposed transaction;

 

5



--------------------------------------------------------------------------------

(k) obtain the prior approval of the Board (including a majority of all
Independent Directors) for any and all investments in Assets with a Contract
Purchase Price equal to or greater than $15,000,000;

(l) obtain the prior approval of a majority of the Independent Directors and a
majority of the Board not otherwise interested in any transaction with the
Advisor or its Affiliates;

(m) negotiate on behalf of the Company, OP I and the Partnership with banks or
lenders for loans to be made to the Company, negotiate on behalf of the Company,
OP I and the Partnership with investment banking firms and broker-dealers, and
negotiate private sales of Shares and other securities of the Company or obtain
loans for the Company, OP I and the Partnership, as and when appropriate, but in
no event in such a way so that the Advisor shall be acting as a broker-dealer or
an underwriter; and provided further, that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company;

(n) obtain reports (which may be prepared by or for the Advisor or its
Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Company, OP I and the Partnership in Assets;

(o) from time to time, or at any time reasonably requested by the Board, make
reports to the Board of its performance of services to the Company, OP I and the
Partnership under this Agreement;

(p) provide the Company, OP I and the Partnership with, or assist the Company,
OP I and the Partnership in arranging for, all necessary cash management
services;

(q) deliver to or maintain on behalf of the Company, OP I and the Partnership
copies of all appraisals obtained in connection with the investments in Assets;

(r) upon request of the Company, act, or obtain the services of others to act,
as attorney-in-fact or agent of the Company, OP I and the Partnership in making,
requiring and disposing of Assets, disbursing, and collecting the funds, paying
the debts and fulfilling the obligations of the Company, OP I and the
Partnership and handling, prosecuting and settling any claims of the Company, OP
I and the Partnership, including foreclosing and otherwise enforcing mortgage
and other liens and security interests comprising any of the Assets;

(s) supervise the preparation and filing and distribution of returns and reports
to governmental agencies and to Stockholders and other investors and act on
behalf of the Company in connection with investor relations;

(t) provide office space, equipment and personnel as required for the
performance of the foregoing services as Advisor;

(u) assist the Company, OP I and the Partnership in preparing all reports and
returns required by the Securities and Exchange Commission, Internal Revenue
Service and other state or federal governmental agencies; and

(v) do all things necessary to assure its ability to render the services
described in this Agreement.

2.03 Authority of Advisor. Pursuant to the terms of this Agreement, including
the duties set forth in Section 2.02 and the restrictions included in this
Section 2.03 and in Section 2.06, and subject to the continuing and exclusive
authority of the Board over the management of the Company, the Board hereby
delegates to the Advisor the authority to (i) locate, analyze and select
investment opportunities for the Company, OP I and the Partnership, (ii)
structure the terms and conditions of transactions pursuant to which investments
will be made or acquired for the Company, OP I or the Partnership, (iii) acquire
Properties, make and acquire Mortgages and other loans and invest in other
Assets in compliance with the investment objectives and policies of the Company,
(iv) arrange for financing and refinancing of Assets, (v) enter into leases for
the Properties and service contracts for the Assets with duly qualified and
licensed non-affiliated and Affiliated Persons, including oversight of
non-affiliated and Affiliated Persons that perform property management,
acquisition, advisory, disposition or other services for the Company, OP I and
the Partnership, and (vi) arrange for, or provide, accounting and other
record-keeping functions at the Asset level.

The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03, provided however, that such
modification or revocation shall be effective upon receipt by the Advisor or
such later date as is specified by the Board and included in the notice provided
to the Company and such modification or revocation shall not be applicable to
investment transactions to which the Advisor has committed the Company, OP I and
the Partnership prior to the date of receipt by the Advisor of such
notification, or, if later, the effective date of such modification or
revocation specified by the Board.

2.04 Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company, OP I and the
Partnership or in the name of the Company, OP I or the Partnership, as
applicable, and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company,
under such terms and conditions as the Board may approve, provided that no funds
of the Company, OP I or the Partnership shall be commingled with the funds of
the Advisor; and the Advisor shall from time to time, upon request by the Board,
its Audit Committee or the auditors of the Company, render appropriate
accountings of such collections and payments to the Board, its Audit Committee
and the auditors of the Company.

2.05 Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time, upon reasonable request, during normal business hours. The
Advisor shall at all reasonable times have access to the books and records of
the Company, OP I and the Partnership.

2.06 Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT or of OP I and the Partnership as a partnership for federal
income tax purposes, (b) subject the Company, OP I or the Partnership to
regulation under the Investment Company Act of 1940, as amended, (c) violate any
law, rule, regulation or statement of policy of any governmental body or agency
having jurisdiction over the Company, OP I or the Partnership, the Shares or its
other securities, or (d) not be permitted by the Articles of Incorporation or
Bylaws or

 

6



--------------------------------------------------------------------------------

agreement of limited partnership of the Partnership and OP I, except if such
action shall be ordered by the Board, in which case the Advisor shall notify
promptly the Board of the Advisor’s judgment of the potential impact of such
action and shall refrain from taking such action until it receives further
clarification or instructions from the Board. In such event the Advisor shall
have no liability for acting in accordance with the specific instructions of the
Board so given. Notwithstanding the foregoing, the Advisor, its directors,
officers, employees and stockholders, and the directors, officers, employees and
stockholders of the Advisor’s Affiliates shall not be liable to the Company or
to the Board or Stockholders for any act or omission by the Advisor, its
directors, officers, employees or stockholders, or for any act or omission of
any Affiliate of the Advisor, its directors, officers, employees or
stockholders, except as provided in Section 5.02 of this Agreement.

2.07 Other Activities of the Advisor. Nothing herein contained shall prevent the
Advisor or its Affiliates from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee, or stockholder of the Advisor or its Affiliates to
engage in any other business or to render services of any kind to any other
Person. The Advisor may, with respect to any investment in which the Company, OP
I or the Partnership are participants, also render advice and service to each
and every other participant therein. The Advisor shall report to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, which creates or could create a conflict of interest between the
Advisor’s obligations to the Company, OP I or the Partnership and its
obligations to or its interest in any other Person. The Advisor or its
Affiliates shall promptly disclose to the Board knowledge of such condition or
circumstance. The Advisor shall inform the Board at least quarterly of the
investment opportunities that were offered to other programs sponsored by the
Sponsor, Advisor or any Director or their Affiliates with similar investment
objectives as the Company’s. If the Sponsor, Advisor, any Director or Affiliates
thereof have sponsored other investment programs with similar investment
objectives which have investment funds available at the same time as the
Company, it shall be the duty of the Board (including the Independent Directors)
to adopt the method set forth in the Company’s most recent Prospectus for its
Shares or another reasonable method by which investments are to be allocated to
the competing investment entities and to use their best efforts to apply such
method fairly to the Company.

Once each quarter, senior representatives of the Advisor will meet with at least
a majority of the Independent Directors for the purpose of reviewing the
Advisor’s compliance with the Guidelines with respect to all investments
allocated among the Sponsor, the Company and each other REIT and investment
program managed by an Affiliate of the Sponsor (each, together with its
Affiliates, an “Investment Entity,” and collectively, the “Investment Entities”)
during the most recently completed fiscal quarter. The quarterly review will
take place at the regularly scheduled quarterly meeting of the Board, or at
another time and place that are mutually determined by the Advisor and the
Independent Directors, and may include representatives of other Investment
Entities. The Advisor will use its best efforts to distribute a report
reasonably in advance of each quarterly review meeting containing a list of all
investments allocated to the Investment Entities, the particular Investment
Entity to which each investment was allocated, a brief description of the
investment, the purchase price of each investment and acquisition fees (if any)
paid to the Advisor and its Affiliates in connection with each investment.
Representatives of the Advisor shall be prepared to discuss each investment and
the reasons for its allocation to particular Investment Entities at the
quarterly review meeting.

ARTICLE III

COMPENSATION

3.01 Fees.

(a) Asset Management Fee. The Company shall pay to the Advisor an Asset
Management Fee equal to 1/12th of 0.75% of the sum of the Contract Purchase
Price, the Acquisition Expenses, Construction Fee and other customarily
capitalized costs but excluding Acquisition Fees, monthly in arrears based on
Assets held by the Company on the last day of such month.

The Advisor may, in its sole discretion, choose to take any monthly Asset
Management Fee in the form of Class B Units. In the event the Advisor chooses to
be compensated for the Asset Management Fee in Class B Units and notifies the
Company in writing of such election, then the Company shall, within 30 days
after the end of the applicable month (subject to the approval of the Board),
issue a number of restricted Class B Units to the Advisor equal to: (i) the cost
of the Assets multiplied by 0.0625% (or the lower of the cost of the Assets and
the applicable quarterly NAV multiplied by 0.0625%, once the Company begins
calculating NAV) divided by (ii) the value of one Class A share of common stock
of the Company as of the last day of such calendar month, which will be the
offering price per share of Class A shares less selling commissions and dealer
manager fees until such time as the Company calculates NAV, when it will then be
the per share NAV.

(b) Acquisition and Advisory Fees. The Company shall pay the Advisor or an
Affiliate of the Advisor, a fee in the amount of 2.0% of the Contract Purchase
Price of each Asset as Acquisition and Advisory Fees. The total of all
Acquisition Fees and any Acquisition Expenses shall be limited in accordance
with the Articles of Incorporation and shall not exceed six percent (6%) of the
Contract Purchase Price. Acquisition and Advisory Fees shall be paid as follows:
(1) for real property (including properties where development/redevelopment is
expected), at the time of acquisition, (2) for development/redevelopment
projects (other than the initial acquisition of the real property), at the time
a final budget is approved, and (3) for loans and similar assets (including
without limitation mezzanine loans), quarterly based on the value of loans made
or acquired. In the case of a development/redevelopment project subject to
clause (2) above, upon completion of the development/redevelopment project, the
Advisor shall determine the actual amounts paid. To the extent the amounts
actually paid vary from the budgeted amounts on which the Acquisition and
Advisory Fee was initially based, the Advisor will pay or invoice the Company
for 2.0% of the budget variance such that the Acquisition and Advisory Fee is
ultimately 2.0% of amounts expended on such development/redevelopment project.

(c) Disposition Fee. If the Advisor or an Affiliate of the Advisor provides a
substantial amount of the services (as determined by a majority of the
Independent Directors) in connection with the Sale of one or more Properties,
the Advisor or such Affiliate shall receive a Disposition Fee up to the lesser
of 1.0% of the Contract Sales Price and one-half of the brokerage commission
paid if a third party broker is involved. The Disposition Fee may be paid in
addition to Disposition Fees paid to non-Affiliates, provided that the total
Disposition Fees paid to all Persons by the Company (including the Disposition
Fee) shall not exceed an amount equal to the lesser of (i) the Competitive
Disposition Fee or (ii) 6.0% of the Contract Sales Price of a Property.

(d) Subordinated Share of Net Sales Proceeds. The Subordinated Share of Net
Sales Proceeds shall be payable to the Advisor in an amount

 

7



--------------------------------------------------------------------------------

equal to 15.0% of Net Sales Proceeds remaining after the Stockholders have
received Distributions equal to the sum of the Stockholders’ 8.0% Return and
100% of Invested Capital. The Company shall have the option to pay such fee in
the form of cash, Shares, a promissory note, or any combination of the
foregoing. In no event will the Company pay a Subordinated Share of Net Sales
Proceeds, including any interest payable in connection with any promissory note
issued by the Company in payment of the Subordinated Share of Net Sales
Proceeds, in excess of the amount that would be presumptively reasonable under
Section 8.7 of the Articles of Incorporation.

(e) Subordinated Incentive Listing Fee. Upon Listing, the Advisor shall be
entitled to the Subordinated Incentive Listing Fee in an amount equal to 15.0%
of the amount by which (i) the Market Value of the Company’s outstanding Shares
plus distributions paid by the Company prior to Listing, exceeds (ii) the sum of
(A) 100% of Invested Capital and (B) the total Distributions required to be paid
to the Stockholders in order to pay the Stockholders’ 8.0% Return from inception
through the date that Market Value is determined. The Company shall have the
option to pay such fee in the form of cash, Shares, a promissory note, or any
combination of the foregoing. If the Company pays such fee with a promissory
note, payment in full shall be made from the Net Sales Proceeds of the first
Sale completed by the Company after Listing, and interest will accrue at a rate
deemed fair and reasonable by the Board from and after the date of Listing. If
the Net Sales Proceeds from the first Sale after Listing are insufficient to pay
the promissory note in full, including accrued interest, then the promissory
note shall be paid in part with such Net Sales Proceeds, and in part from the
Net Sales Proceeds from the next successive Sales until the amount owing
pursuant to such promissory note is paid in full. If the promissory note has not
been paid in full within five years from the date of Listing, then the Advisor,
or its successors or assigns, may elect to convert the unpaid balance, including
accrued but unpaid interest, into Shares at a price per Share equal to the
average closing price of the Shares over the ten trading days immediately
preceding the date of such election. If the Shares are no longer Listed at such
time as the promissory note becomes convertible into Shares as provided by this
paragraph, then the price per Share, for purposes of conversion, shall equal the
fair market value for the Shares as determined by the Board based upon the
Appraised Value of the Assets as of the date of election.

(f) Changes to Fee Structure. In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for perpetual life entity. A majority of the Independent Directors must approve
the new fee structure negotiated with the Advisor. In negotiating a new fee
structure, the Independent Directors may consider any of the factors they deem
relevant, including but not limited to: (a) the size of the Advisory Fees in
relation to the size, composition and profitability of the Company’s portfolio;
(b) the success of the Advisor in generating opportunities that meet the
investment objectives of the Company; (c) the rates charged to other REITs and
to investors other than REITs by advisors performing similar services;
(d) additional revenues realized by the Advisor and its Affiliates through their
relationship with the Company, including loan administration, servicing,
inspection and other fees, whether paid by the Company or by others with whom
the Company does business; (e) the quality and extent of service and advice
furnished by the Advisor; (f) the performance of the investment portfolio of the
Company, including income, conservation or appreciation of capital, frequency of
problem investments and competence in dealing with distress situations; and
(g) the quality of the portfolio of the Company in relationship to the
investments generated by the Advisor for the account of other clients.

(g) Construction Fee. If the Advisor or an Affiliate of the Advisor provides
construction, or construction related services, including acting as general
contractor and/or construction manager to supervise or coordinate projects or to
provide major repairs or rehabilitation on the Company’s properties, the Company
shall pay the Advisor or the Affiliate of the Advisor, as the case may be, a
Construction Fee up to 5.0% of the cost of the projects, repairs and/or
rehabilitation, as applicable. These fees shall not exceed fees that are usual
and customary for comparable services rendered for similar projects in the
geographic market where services are provided.

(h) Payment. For purposes of the payment of compensation to the Advisor in the
form of Shares, the value of each Share shall be: (i) the NAV per share as
determined by the Board or an independent appraiser, or (ii) if an appraisal has
not yet been performed, $10.00 per Class A share and $9.574 per Class T share.
If shares are being offered to the public at the time a fee is paid in Shares,
the value shall be the price of the Shares without commissions. The NAV may be
adjusted on a quarterly or other basis by the Board to account for significant
capital transactions.

3.02 Expenses.

(a) In addition to the compensation paid to the Advisor pursuant to Section 3.01
hereof, the Company, OP I or the Partnership shall pay directly or reimburse the
Advisor, as applicable, for all of the expenses paid or incurred by the Advisor
in connection with the services it provides to the Company, OP I and the
Partnership pursuant to this Agreement, including, but not limited to:

(i) Organization and Offering Expenses, but only to the extent the reimbursement
would not cause the Selling Commissions, the dealer manager fees and the other
Organization and Offering Expenses borne by the Company to exceed 15% of the
Gross Proceeds raised in the completed Offering. Within 60 days after the end of
the month in which an Offering terminates, the Advisor shall reimburse the
Company for any Organization and Offering Expenses reimbursed by the Company to
the Advisor to the extent that such reimbursements exceed 15% of the Gross
Proceeds raised in the completed Offering. The Advisor shall be responsible for
the payment of the Organization and Offering Expenses in excess of 15% of the
Gross Proceeds. In the event the Company does not raise the minimum amount of
the Offering as set forth in the Prospectus, the Advisor shall not be reimbursed
for any Organization and Offering Expenses;

(ii) Acquisition Expenses incurred in connection with the selection and
acquisition of Assets in an amount estimated to be up to 0.75% of the Contract
Purchase Price, subject, however, to the aggregate six percent (6%) cap on
Acquisition Fees and Acquisition Expenses set forth in Section 3.01(b);

(iii) the actual cost of goods, services and materials used by the Company and
obtained from Persons not affiliated with the Advisor, other than Acquisition
Expenses, including brokerage fees paid in connection with the purchase and sale
of Shares;

(iv) interest and other costs for borrowed money, including discounts, points
and other similar fees;

(v) taxes and assessments on income or property and taxes as an expense of doing
business;

(vi) costs associated with insurance required in connection with the business of
the Company or by the Board;

(vii) expenses of managing and operating Assets owned by the Company, whether
payable to an Affiliate of the Company or a non- affiliated Person;

(viii) all expenses in connection with payments to the Board for attendance at
meetings of the Board and Stockholders;

(ix) expenses associated with Listing or with the issuance and distribution of
Shares and other securities of the Company, such as Selling Commissions and
fees, advertising expenses, taxes, legal and accounting fees, and Listing and
registration fees;

 

8



--------------------------------------------------------------------------------

(x) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders;

(xi) expenses of organizing, reorganizing, liquidating or dissolving the Company
or amending the Articles of Incorporation or the Bylaws;

(xii) expenses of any third party transfer agent for the Shares and of
maintaining communications with Stockholders, including the cost of preparation,
printing, and mailing annual reports and other Stockholder reports, proxy
statements and other reports required by governmental entities;

(xiii) administrative service expenses, including all costs and expenses
incurred by the Advisor in fulfilling its duties hereunder. Such costs and
expenses may include reasonable wages and salaries and other employee-related
expenses of all employees and key personnel of the Advisor who are engaged in
the management, administration, operations, and marketing of the Company,
including taxes, insurance and benefits relating to such employees, and legal,
travel and other out-of-pocket expenses which are directly related to their
services provided hereunder; and

(xiv) audit, accounting and legal fees.

No reimbursement shall be made for costs of personnel of the Advisor or its
Affiliates to the extent that such personnel perform services in connection with
services for which the Advisor receives the Acquisition and Advisory Fee or the
Disposition Fee.

(b) Expenses incurred by the Advisor on behalf of the Company, OP I and the
Partnership and payable pursuant to this Section 3.02 shall be reimbursed no
less than quarterly to the Advisor within 60 days after the end of each quarter.
The Advisor shall prepare a statement documenting the expenses of the Company,
OP I and the Partnership during each quarter, and shall deliver such statement
to the Company, OP I and the Partnership within 45 days after the end of each
quarter.

(c) Notwithstanding anything else in this Article 3 to the contrary, the
expenses enumerated in this Article 3 shall not become reimbursable to the
Advisor unless and until the Company has raised $2,000,000 in Gross Proceeds
from the sale of Shares in the Offering.

3.03 Other Services. Should the Board request that the Advisor or any director,
officer or employee thereof render services for the Company, OP I and the
Partnership other than set forth in Section 2.02, such services shall be
separately compensated at such rates and in such amounts as are agreed by the
Advisor and the Board, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.

3.04 Reimbursement to the Advisor. The Company shall not reimburse the Advisor,
at the end of any fiscal quarter, for any Operating Expenses to the extent that,
in the four consecutive fiscal quarters then ended (the “Expense Year”) the
Operating Expenses exceed (the “Excess Amount”) the greater of (i) 2% of Average
Invested Assets or (ii) 25% of Net Income (the “2%/25% Guidelines”) for that
period of four consecutive quarters unless the Independent Directors determine
that such excess was justified, based on unusual and nonrecurring factors which
the Independent Directors deem sufficient. If the Independent Directors do not
approve such excess as being so justified, any Excess Amount paid to the Advisor
during a fiscal quarter shall be repaid to the Company.

ARTICLE IV

TERM AND TERMINATION

4.01 Term; Renewal. Subject to Section 4.02 hereof, this Agreement has a
one-year term and shall continue in force until the first anniversary of the
date hereof. Thereafter, this Agreement may be renewed for an unlimited number
of successive one-year terms upon mutual consent of the parties. It is the
Board’s duty to evaluate the performance of the Advisor annually before renewing
the Agreement, and each such renewal shall be for a term of no more than one
year.

4.02 Termination. This Agreement will automatically terminate upon Listing. This
Agreement also may be terminated at the option of any party (i) immediately upon
a Change of Control or (ii) upon 60 days’ written notice without cause or
penalty (in either case, if termination is by the Company, then such termination
shall be upon the approval of a majority of the Independent Directors).
Notwithstanding the foregoing, the provisions of this Agreement which provide
for payment to the Advisor of expenses, fees or other compensation following the
date of termination (i.e., Sections 3.01(e) and 4.03) shall continue in full
force and effect until all amounts payable thereunder to the Advisor are paid in
full. The provisions of Sections 2.05, 2.06 and 4.03 through 6.11 shall survive
the termination of this Agreement.

4.03 Payments to and Duties of Advisor upon Termination.

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to and
receive from the Company within 30 days after the effective date of such
termination all unpaid reimbursements of expenses, subject to the provisions of
Section 3.04 hereof, and all contingent liabilities related to fees payable to
the Advisor prior to termination of this Agreement, provided that the
Subordinated Incentive Listing Fee, if any, shall be paid in accordance with the
provisions of Section 3.01(e).

(b) Upon termination, unless such termination is by the Company because of a
material breach of this Agreement by the Advisor or occurs upon a Change of
Control, the Advisor shall be entitled to receive a payment of the Performance
Fee equal to 15.0% of the amount, if any, by which (i) the Appraised Value of
the Assets on the Termination Date, less the amount of all indebtedness secured
by the Assets, plus the total Distributions paid to Stockholders from the
Company’s inception through the Termination Date less any amounts distributable
as of the termination date to limited partners of the Partnership who receive
Partnership units, including Class B units distributable to the Advisor, exceeds
(ii) Invested Capital plus an amount equal to the Stockholders’ 8.0% Return from
inception through the Termination Date. The Company shall pay such Performance
Fee, with interest, at such time as the Company completes the first Sale after
the Termination Date provided, however, the Advisor may elect to defer its right
to receive the Performance Fee until either a Listing or other liquidity event
for the Company. Payment shall be made from the Net Sales Proceeds of such Sale.
Interest will accrue beginning on the Termination Date at a rate deemed fair and
reasonable by

 

9



--------------------------------------------------------------------------------

the Board on the Termination Date. The Company shall have the option to pay such
fee in the form of cash, Shares, a promissory note, or any combination of the
foregoing. If the Net Sales Proceeds from the first Sale after the Termination
Date are insufficient to pay the Performance Fee in full, plus accrued interest,
then the Performance Fee shall be paid in part with such Net Sales Proceeds, and
in part from the Net Sales Proceeds from the next successive Sales until the
Performance Fee is paid in full, with interest. If the Performance Fee has not
been paid in full within five years from the Termination Date, then the Advisor,
its successors or assigns, may elect to convert the balance of the fee,
including accrued but unpaid interest, into Shares at a price per Share equal to
the average closing price of the Shares over the ten trading days immediately
preceding the date of such election if the Shares are Listed at such time. If
the Shares are not Listed at such time, the Advisor, its successors or assigns,
may elect to convert the balance of the fee, including accrued but unpaid
interest, into Shares at a price per Share equal to the fair market value for
the Shares as determined by the Board based upon the Appraised Value of the
Assets on the date of election.

(c) Notwithstanding the foregoing, if termination occurs upon a Change of
Control, the Advisor shall be entitled to payment of the Performance Fee equal
to 15.0% of the amount, if any, by which (i) the value of the Assets on the
Termination Date as determined in good faith by the Board, including a majority
of the Independent Directors, based upon such factors as the consideration paid
in connection with the Change of Control and the most recent Appraised Value,
less the amount of all indebtedness secured by the Assets, plus the total
Distributions paid to Stockholders from the Company’s inception through the
Termination Date, exceeds (ii) Invested Capital plus an amount equal to the
Stockholders’ 8.0% Return from inception through the Termination Date. No
deferral of payment of the Performance Fee may be made under this
Section 4.03(c).

(d) In the event that the Advisor disagrees with the valuation of Shares
pursuant to Section 4.03(b) where the Shares are not Listed for purposes of
determining the number of Shares to be issued to the Advisor following the
Advisor’s election to convert the balance of the Performance Fee owed to the
Advisor, then the fair market value of such Shares shall be determined by an
Independent Appraiser of equity value selected by the Advisor.

(e) Notwithstanding sections 4.03 (b) and (c), in the event the Subordinated
Incentive Listing Fee is paid to the Advisor following Listing, no Performance
Fee will be paid to the Advisor.

(f) The Advisor shall promptly upon termination:

(i) pay over to the Company all money collected and held for the account of the
Company, OP I or the Partnership pursuant to this Agreement, after deducting any
accrued compensation and reimbursement for its expenses to which it is then
entitled;

(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(iii) deliver to the Board all assets, including the Assets, and documents of
the Company then in the custody of the Advisor; and

(iv) cooperate with, and take all reasonable actions requested by, the Company,
OP I or the Partnership to provide an orderly management transition.

ARTICLE V

INDEMNIFICATION

5.01 (a) The Company shall indemnify and hold harmless the Advisor and its
Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Maryland, the Articles of
Incorporation and the NASAA Guidelines under the Articles of Incorporation. The
Company shall not indemnify or hold harmless the Advisor or its Affiliates,
including their respective officers, directors, partners and employees, for any
liability or loss suffered by the Advisor or its Affiliates, including their
respective officers, directors, partners and employees, nor shall it provide
that the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, be held harmless for any loss or liability
suffered by the Company, unless all of the following conditions are met: (i) the
Advisor or its Affiliates, including their respective officers, directors,
partners and employees, have determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of the
Company; (ii) the Advisor or its Affiliates, including their respective
officers, directors, partners and employees, were acting on behalf of or
performing services of the Company; (iii) such liability or loss was not the
result of negligence or misconduct by the Advisor or its Affiliates, including
their respective officers, directors, partners and employees; and (iv) such
indemnification or agreement to hold harmless is recoverable only out of the
Company’s net assets and not from Stockholders. Notwithstanding the foregoing,
the Advisor and its Affiliates, including their respective officers, directors,
partners and employees, shall not be indemnified by the Company for any losses,
liability or expenses arising from or out of an alleged violation of federal or
state securities laws by such party unless one or more of the following
conditions are met: (i) there has been a successful adjudication on the merits
of each count involving alleged securities law violations as to the particular
indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; and (iii) a
court of competent jurisdiction approves a settlement of the claims against a
particular indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violations of securities laws.

(b) The Articles of Incorporation provide that the advancement of Company funds
to the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, for legal expenses and other costs incurred
as a result of any legal action for which indemnification is being sought is
permissible only if all of the following conditions are satisfied: (i) the legal
action relates to acts or omissions with respect to the performance of duties or
services on behalf of the Company; (ii) the legal action is initiated by a
third-party who is not a Stockholder or the legal action is initiated by a
Stockholder acting in his or her capacity as such and a court of competent
jurisdiction specifically approves such advancement; (iii) the advisor or its
Affiliates provides the Company with a written affirmation of their good faith
belief that they have met the standard of conduct necessary for indemnification;
and (iv) the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, undertake to repay the advanced funds to the
Company together with the applicable legal rate of interest thereon, in cases in
which such Advisor or its Affiliates, including their respective officers,
directors, partners and employees, are found not to be entitled to
indemnification.

 

10



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of this Section 5.01, the Advisor shall not
be entitled to indemnification or be held harmless pursuant to this Section 5.01
for any activity which the Advisor shall be required to indemnify or hold
harmless the Company pursuant to Section 5.02.

5.02 Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company from contract or other liability, claims, damages, taxes or losses
and related expenses including attorneys’ fees, to the extent that (i) such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and (ii) are incurred by reason of the Advisor’s bad
faith, fraud, misfeasance, misconduct, negligence or reckless disregard of its
duties. The Advisor shall not be held responsible for any action of the Board in
following or declining to follow any advice or recommendation given by the
Advisor.

ARTICLE VI

MISCELLANEOUS

6.01 Assignment to an Affiliate. This Agreement may be assigned by the Advisor
to an Affiliate of the Advisor with the approval of a majority of the Board
(including a majority of the Independent Directors). The Advisor may assign any
rights to receive fees or other payments under this Agreement without obtaining
the approval of the Board. This Agreement shall not be assigned by the Company,
OP I or the Partnership without the consent of the Advisor, except in the case
of an assignment by the Company, OP I or the Partnership to a corporation or
other organization which is a successor to all of the assets, rights and
obligations of the Company, in which case such successor organization shall be
bound hereunder and by the terms of said assignment in the same manner as the
Company, OP I and the Partnership are bound by this Agreement. This Agreement
shall be binding on successors to the Company, OP I and the Partnership
resulting from a Change of Control or sale of all or substantially all the
assets of the Company, OP I or the Partnership, and shall likewise be binding
upon any successor to the Advisor.

6.02 Relationship of Advisor and Company. The Company, OP I, the Partnership and
the Advisor are not partners or joint venturers with each other, and nothing in
this Agreement shall be construed to make them such partners or joint venturers
or impose any liability as such on either of them. The Advisor and its
Affiliates have or may have a proprietary interest in the name “Carter Validus.”
The Advisor hereby grants to the Company, to the extent of any proprietary
interest the Advisor may have in the name “Carter Validus,” a non-transferable,
non-assignable, non-exclusive, royalty- free right and license to use the name
“Carter Validus” during the term of this Agreement. The Company agrees that the
Advisor and its Affiliates will have the right to approve of any use by the
Company of the name “Carter Validus,” such approval not to be unreasonably
withheld or delayed. Accordingly, and in recognition of this right, if at any
time the Company ceases to retain the Advisor or one of its Affiliates to
perform advisory services for the Company, the Company will, promptly after
receipt of written request from the Advisor, cease to conduct business under or
use the name “Carter Validus” or any derivative thereof and the Company shall
change its name and the names of any of its subsidiaries to a name that does not
contain the name “Carter Validus” or any other word or words that might, in the
reasonable discretion of the Advisor, be susceptible of indication of some form
of relationship between the Company and the Advisor or any its Affiliates. At
such time, the Company will also make any changes to any trademarks, service
marks or other marks necessary to remove any references to the word “Carter
Validus.” Consistent with the foregoing, it is specifically recognized that the
Advisor or one or more of its Affiliates has in the past and may in the future
organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations having “Carter Validus” as a part of their name, all without the
need for any consent (and without the right to object thereto) by the Company.
Neither the Advisor nor any of its Affiliates makes any representation or
warranty, express or implied, with respect to the name “Carter Validus” licensed
hereunder or the use thereof (including without limitation as to whether the use
of the name “Carter Validus” will be free from infringement of the intellectual
property rights of third parties. Notwithstanding the preceding, the Advisor
represents and warrants that it is not aware of any pending claims or litigation
or of any claims threatened in writing regarding the use or ownership of the
name “Carter Validus.”

6.03 Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

 

To the Directors and to the Company:    Carter Validus Mission Critical REIT II,
Inc.   

4890 West Kennedy Blvd., Suite 650

Tampa, Florida 33609

   Attention: Chief Executive Officer and President To the Advisor:    Carter
Validus Advisors II, LLC   

4890 West Kennedy Blvd., Suite 650

Tampa, Florida 33609

   Attention: Chief Executive Officer To the Partnership:   

Carter Validus Operating Partnership II, LP

4890 West Kennedy Blvd., Suite 650

Tampa, Florida 33609

   Attention: Chief Executive Officer of Carter Validus Mission Critical REIT
II, Inc, its General Partner To OP I:   

Carter/Validus Operating Partnership, LP

4890 West Kennedy Blvd., Suite 650

Tampa, Florida 33609

   Attention: Chief Executive Officer of Carter Validus Mission Critical REIT
II, Inc., its General Partner

Either party shall, as soon as reasonably practicable, give notice in writing to
the other party of a change in its address for the purposes of this
Section 6.03.

 

11



--------------------------------------------------------------------------------

6.04 Modification. This Agreement shall not be changed, modified, or amended, in
whole or in part, except by an instrument in writing signed by both parties
hereto, or their respective successors or assignees.

6.05 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

6.06 Choice of Law; Venue. The provisions of this Agreement shall be construed
and interpreted in accordance with the laws of the State of Florida, and venue
for any action brought with respect to any claims arising out of this Agreement
shall be brought exclusively in Hillsborough County, Tampa.

6.07 Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing signed by each of the parties
hereto.

6.08 Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

6.09 Gender; Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

6.10 Headings. The titles and headings of sections and subsections contained in
this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

6.11 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

6.12 Initial Investment. The Advisor or one of its Affiliates has contributed
$200,000 (the “Initial Investment”) in exchange for the initial issuance of
Shares of Class A common stock of the Company. The Advisor or its Affiliates may
not sell any of the Shares purchased with the Initial Investment while the
Advisor acts in an advisory capacity to the Company. The restrictions included
above shall not apply to any Shares acquired by the Advisor or its Affiliates
other than the Shares acquired through the Initial Investment. Neither the
Advisor nor its Affiliates shall vote any Shares they now own, or hereafter
acquires, in any vote for the election of Directors or any vote regarding the
approval or termination of any contract with the Advisor or any of its
Affiliates.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

CARTER VALIDUS MISSION CRITICAL REIT II, INC. By:  

/s/ Kay C. Neely

  Kay C. Neely   Chief Financial Officer CARTER VALIDUS ADVISORS II, LLC By:  

/s/ Kay C. Neely

  Kay C. Neely   Chief Financial Officer CARTER VALIDUS OPERATING PARTNERSHIP
II, LP By:   Carter Validus Mission Critical REIT II, Inc., its General Partner
By:  

/s/ Kay C. Neely

  Kay C. Neely   Chief Financial Officer CARTER/VALIDUS OPERATING PARTNERSHIP,
LP By:   Carter Validus Mission Critical REIT, Inc., its General Partner By:  

/s/ Michael A. Seton

  Michael A. Seton   Chief Executive Officer

[Signature Page to Third Amended and Restated Advisory Agreement]

 

13